UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number 333-132319-04 Citicorp Residential Mortgage Trust Series 2007-1 (Exact name of issuing entity as specified in its charter) Citicorp Residential Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Citicorp Trust Bank, fsb (Exact name of sponsor as specified in its charter) 1000 Technology Drive O'Fallon, Missouri 63368 (636) 261-1313 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Not Applicable (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d)remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)[ ] Rule 12h-3(b)(1)(i)[ ] Rule 12g-4(a)(1)(ii)[ ] Rule 12h-3(b)(1)(ii)[ ] Rule 12g-4(a)(2)(i)[ ] Rule 12h-3(b)(2)(i)[ ] Rule 12g-4(a)(2)(ii)[ ]
